Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 8 - 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, & 10 of U.S. Patent No.  11,133,316 (Hereinafter ‘316). Although the claims at issue are not identical, they are not patentably distinct from each other because.
With respect to claim 8, ‘316 discloses in claim 1 & 10, a semiconductor device (semiconductor device), comprising: a substrate;  a first polysilicon layer and a second polysilicon layer on the substrate; a third polysilicon layer between the first polysilicon layer and the second polysilicon layer (second polysilicon), wherein the third polysilicon layer has a concave portion, the concave portion is between the first polysilicon layer and the second polysilicon layer, and the concave portion is defined as a main body of a memory device, and wherein the main body comprises a source region, a drain region (drain claim 10), a channel region (drain and source, channel is to be present), and a bulk region; a first isolation layer adjacent with the first polysilicon layer, the second polysilicon layer, and the third polysilicon layer, wherein the first isolation layer has a serpentine shape, in a top view; a gate dielectric layer and a gate conductive layer embedded in the third polysilicon layer, wherein the gate conductive layer facing toward the concave portion serves as a gate; and a second isolation layer on the gate conductive layer and the third polysilicon layer, wherein the bulk region and the gate respectively face toward the first isolation layer and the second isolation layer (second isolation layer).
Claims 9 – 19 are rejected by virtue of dependency on claims 8.

There is no prior art rejection for claims 8 – 19.
Allowable Subject matter
Claims 1 – 7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816